Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 with new claims 21-25 in the reply filed on 6/8/2022 is acknowledged.
Claim Status
Claims 1-15 and 21-25 are pending.
Claims 16-20 are canceled by Applicant. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a via layer that includes metal vias” and “a second routing layer that includes metal lines” (multiple vias and multiple metal lines are not shown in drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 21, it recites the limitations of “a via layer that includes metal vias disposed in a second oxide layer, a second routing layer that includes metal lines  disposed in the second oxide layer, wherein one of the metal lines is connected to one of the ruthenium lines by one of the metal vias and the one of the ruthenium lines is disposed on the source/drain contact”. The multiple vias and the multiple metal lines are not shown in any drawings, it is not clear how the limitation of “wherein one of the metal lines is connected to one of the ruthenium lines by one of the metal vias and the one of the ruthenium lines is disposed on the source/drain contact” to be realized (physical locations of the other vias and other meta lines relative to the physical location of the one of the ruthenium lines disposed on the source/drain contact are not clear).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 21, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding Claims 22-25, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, hereinafter Bu).
Regarding claim 1, Bao discloses a device (in Fig. 4) comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Bao’s Fig. 4, annotated. 
a middle-of-line interconnect structure (interconnect layers 410, 420) having: 
a device-level contact (trench contact 412) disposed in a first insulator layer (first insulator layer under the etch stop layer 414 similar to the dielectric layer 432), wherein the device-level contact (412) physically contacts an integrated circuit (IC) feature (the trench contact 412 coupled to the active devices, e. g. the source and drain regions described in [0034]), 
a ruthenium structure (contact merge 422 may be composed of Ru described in [0034]) disposed in a second insulator layer (second insulator layer under the etch stop layer 424 similar to the dielectric layer 432) that is disposed over the first insulator layer, wherein the ruthenium structure (422) physically contacts the device-level contact (412),
Bao does not expressly disclose an air gap that separates sidewalls of the ruthenium structure (sidewalls of 422) from the second insulator layer. 
However, in the same semiconductor device field of endeavor, Bu discloses an interconnect structure comprises an interconnect 44 with a liner 40 disposed in an IMD 30 (Inter Metal Dielectric) coupled to a lower interconnect 22 in Fig. 1L. An air gap 45 separates sidewalls of interconnect 44/40 from the IMD 30. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Bu’s Fig. 1L, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an air gap between Bao’s side walls of ruthenium structure and the second insulator layer according to Bu’s teaching to reduce wiring capacitance described in [0002] by Bu. 
Regarding claim 2, Bao modified by Bu discloses the device of claim 1,
wherein a top surface of the ruthenium structure (a top surface of the Bao’s 422) is lower than (as shown in Fig. 4) a top surface of the second insulator layer, such that a distance is defined between the top surface of the ruthenium structure (the top surface of the Bao’s 422) and the second insulator layer (the second insulator layer is the dielectric layer under the etch stop layer 424 as mentioned in claim 1).
  Regarding claim 3, Bao modified by Bu discloses the device of claim 1,
wherein the ruthenium structure (the Bao’s 422 equivalent to Bu’s 44/40 in Fig. 1L) includes an adhesion layer (Bu’s liner 40 has adhesion function) and a ruthenium plug (Bao’s 422 equivalent to Bu’s 44) disposed over the adhesion layer (Bu’s liner 40), wherein the air gap (Bu’s 45) separates sidewalls of the ruthenium plug (sidewalls of the Bu’s 44) from the second insulator layer (Bu’s 30).  
 Regarding claim 4, Bao modified by Bu discloses the device of claim 3,
wherein the air gap (Bu’s 45 in Fig. 1L) further separates sidewalls of the adhesion layer (sidewalls of the Bu’s liner 40) from the second insulator layer (Bu’s 30).
Regarding claim 5, Bao modified by Bu discloses the device of claim 1,
further comprising a remainder of a dummy contact spacer layer (Bao’s etch stop layer 414 equivalent to Bu’s dielectric cap layer 26 which is a remainder of layer 26 as shown in Fig. 1B) disposed between and separating the first insulator layer (equivalent to Bu’s 20) and the second insulator layer (equivalent to Bu’s 30).
Regarding claim 7, Bao modified by Bu discloses the device of claim 1, further comprising:
a back-end-of-line interconnect structure (Bao’s interconnect layers 430, 440 in Fig. 4) disposed over the middle-of-line interconnect structure (Bao’s interconnect layers 410, 420), the back-end-of-line interconnect structure (Bao’s 430, 440) having: 
a via (Bao’s 444) disposed in a third insulator layer (Bao’s 432 plus dielectric layer above the etch stop layer 454) that is disposed over the second insulator layer (the second insulator layer is the dielectric layer under the etch stop layer 424 as mentioned in claim 1), wherein the via (Bao’s 444) extends below a top surface of the second insulator layer and physically contacts the ruthenium structure (Bao’s 422), and 
a metal line (Bao’s 442) disposed in the third insulator layer (Bao’s 432 plus dielectric layer above the 454), wherein the metal line (Bao’s 442) physically contacts the via (Bao’s 444).  
Regarding claim 8, Bao modified by Bu discloses the device of claim 7,
wherein the air gap (Bu’s 45 in Fig. 1L as addressed in claim 1) has a length defined between a bottom surface of the via (bottom surface of the Bao’s 444 equivalent to Bu’s via portion of the interconnect 70/68) and a top surface of the first insulator layer (a top surface of the Bu’s ILD 20).  
Regarding claim 9, Bao modified by Bu discloses the device of claim 1,
wherein the first insulator layer (Bao’s first insulator layer under the etch stop layer 414 as mentioned in claim 1) includes an etch stop layer (Bao’s 414) and the second insulator layer (equivalent to Bu’s IMD 30 in Fig. 1L) is free of an etch stop layer (Bu’s IMD 30 includes cap layer 50 not an etch stop layer).  
Regarding claim 10, Bao discloses a device (in Fig. 4) comprising:
a first oxide layer (first oxide layer including and under the etch stop layer 414 similar to the dielectric layer 432, the dielectric layer made of oxide layer is well-known) disposed over a substrate (402); 
a second oxide layer (second oxide layer under the etch stop layer 424 similar to the dielectric layer 432) disposed over the first oxide layer;
a third oxide layer (432) disposed over the second oxide layer;
a device-level contact (trench contact 412) disposed in and extending through the first oxide layer and physically contacting an IC device feature (the trench contact 412 coupled to the active devices, e. g. the source and drain regions described in [0034]) formed on the substrate, 
a ruthenium structure (contact merge 422 may be composed of Ru described in [0034]) disposed in the second oxide layer and physically contacting the device-level contact (412), …
a via (444) disposed in the third oxide layer (432) and the second oxide layer, wherein the via (444) physically contacts the ruthenium structure (422).  
Bao does not expressly disclose an air gap is disposed between sidewalls of the ruthenium structure (sidewalls of 422) and the second oxide layer. 
However, in the same semiconductor device field of endeavor, Bu discloses an interconnect structure comprises an interconnect 44 with a liner 40 disposed in an IMD 30 (Inter Metal Dielectric) coupled to a lower interconnect 22 in Fig. 1L. An air gap 45 separates sidewalls of interconnect 44/40 from the IMD 30. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an air gap between Bao’s side walls of ruthenium structure and the second oxide layer according to Bu’s teaching to reduce wiring capacitance described in [0002] by Bu. 
Regarding claim 13, Bao modified by Bu discloses the device of claim 10,
wherein the via (Bao’s 444 in Fig. 4) includes a first via portion (upper portion of the Bao’s 444) disposed in the third oxide layer (Bao’s 432) and a second via portion (lower portion of the Bao’s 444) disposed in the second oxide layer (Bao’s the second oxide layer under 424), 
Bao modified by Bu does not expressly disclose wherein a first width of the first via portion (a first width of the upper portion of the Bao’s 444) is greater than a second width of the second via portion (a second width of the lower portion of the Bao’s 444) and a third width of the ruthenium structure (a third width of the Bao’s 422) is less than the second width (second width of the lower portion of the Bao’s 444). 
However, the change of size or shape is absent unexpected results is a prima facie obvious in view of In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change of size or shape (“a first width of the first via portion is greater than a second width of the second via portion and a third width of the ruthenium structure is less than the second width”) in to the claim.
Regarding claim 14, Bao modified by Bu discloses the device of claim 10,
wherein the via (Bao’s 444 in Fig. 4) physically contacts a top surface of the second oxide layer (a top surface of Bao’s the second oxide layer under 424) and a sidewall of the second oxide layer (a sidewall of Bao’s the second oxide layer under 424).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, hereinafter Bu) in view of Yohei Yamaguchi et al., (US 2018/0026138 A1, hereinafter Yamaguchi).
Regarding claim 6, Bao modified by Bu discloses the device of claim 5,
Bao modified by Bu does not expressly disclose wherein the dummy contact spacer layer (Bao’s etch stop layer 414 equivalent to Bu’s dielectric cap layer 26) is an amorphous silicon layer, a titanium oxide layer, or an amorphous carbon layer.
However, in the same semiconductor device field of endeavor, Yamaguchi discloses a thin film transistor structure in Fig. 2 comprises a cured film acting as etching stop layer may include titanium oxide, amorphous silicon or amorphous carbon described in [0053]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Yamaguchi’s material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, hereinafter Bu) in view of Chia-Pang Kuo et al., (US 2020/0105592 A1, hereinafter Kuo).
Regarding claim 11, Bao modified by Bu discloses the device of claim 10,
wherein the second oxide layer (Bao’s second oxide layer under the etch stop layer 424 as mentioned in claim 10) is disposed directly on and physically contacts the first oxide layer (Bao’s first oxide layer including and under the etch stop layer 414 as mentioned in claim 10) and a (see “metal oxide” below) layer (Bao’s etch stop layer 424) is disposed between and separates the second oxide layer (Bao’s second oxide layer under the etch stop layer 424) from the third oxide layer (Bao’s 432).  
Bao modified by Bu does not expressly disclose the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kuo discloses a etch stop layer 32 (62) in Fig. 9 can be made of aluminum oxide (metal oxide), described in [0025 and 0050]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Kuo’s metal oxide since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 12, Bao modified by Bu discloses the device of claim 10,
wherein a remainder of a dummy contact spacer layer (Bao’s etch stop layer 414 equivalent to Bu’s dielectric cap layer 26 which is a remainder of layer 26 as shown in Fig. 1B) disposed between and separates the second oxide layer (equivalent to Bu’s 30) and the first oxide layer (equivalent to Bu’s 20) and a (see “metal oxide” below) layer (Bao’s etch stop layer 424) is disposed between and separates the second oxide layer (Bao’s second oxide layer under the etch stop layer 424) from the third oxide layer (Bao’s 432).
Bao modified by Bu does not expressly disclose the layer (Bao’s etch stop layer 424) is made of metal oxide.
However, in the same semiconductor device field of endeavor, Kuo discloses a etch stop layer 32 (62) in Fig. 9 can be made of aluminum oxide (metal oxide), described in [0025 and 0050]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Kuo’s metal oxide since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Junjing Bao et al., (US 2021/0305155 A1, hereinafter Bao) in view of Xiaomei Bu et al., (US 2006/0030128 A1, hereinafter Bu) in view of Chung-Liang Cheng et al., (US 10,170,322 B1, hereinafter Cheng),
Regarding claim 15, Bao modified by Bu discloses the device of claim 10, further comprising:
…
a first etch stop layer (Bao’s etch stop layer 424) and …, wherein the first etch stop layer (Bao’s etch stop layer 424) is disposed between the third oxide layer (Bao’s 432) and the second oxide layer (Bao’s the second oxide layer under 424) and 
Bao modified by Bu does not expressly disclose a fourth oxide layer disposed between the substrate (Bao’s 402) and the first oxide layer (Bao’s the first oxide layer under 414), wherein the device-level contact (Bao’s 412) is further disposed in the fourth oxide layer; a second etch stop layer, and the second etch stop layer is disposed between the fourth oxide layer and the first oxide layer (Bao’s the first oxide layer under 414).  
However, in the same semiconductor device field of endeavor, Cheng discloses 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Cheng’s Fig. 1H, annotated. 
an integrated circuit device 10 in Fig. 1H comprises a ILD layer 30 made of oxide described in Col. 7, lines 19-22 (fourth oxide layer) disposed between a substrate 12 and a ILD layer 32 (first oxide layer), wherein a contact 110 (device-level contact) is further disposed in the ILD layer 30 (fourth oxide layer); a CESL layer 34 (second etch stop layer), and the CESL layer 34 (second etch stop layer)  is disposed between the ILD layer 30 (fourth oxide layer) and the ILD layer 32 (first oxide layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the ILD layer 30 (fourth oxide layer) and the CESL layer 34 (second etch stop layer) according to Cheng’s teaching to protect device features such as source/drain or gate under the ILD layer 30 (fourth oxide layer) and the CESL layer 34 (second etch stop layer) and build up upper level connections as shown in Cheng’s Fig. 1H. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898